                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                       CASE NO.:

CARLOS M. VALENCIA
and other similarly-situated individuals,

        Plaintiff(s),
v.


CMC ASSET HOLDINGS, LLC
THE LOCAL CUBAN, LLC
a/k/a THE LOCAL CUBAN EATERY,
and JULIO MALLEA and CARMEN MALLEA,
Individually,

      Defendants,
________________________________________/

                                      COMPLAINT
                          (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

        COMES NOW the Plaintiff CARLOS M. VALENCIA, and other similarly situated

individuals, by and through the undersigned counsel, and hereby sues Defendants CMC ASSET

HOLDINGS, LLC, THE LOCAL CUBAN, LLC, a/k/a THE LOCAL CUBAN EATERY, and

JULIO MALLEA and CARMEN MALLEA, and alleges:

                           JURISDICTION VENUES AND PARTIES

     1. This is an action to recover money damages for unpaid regular and overtime wages, and

        retaliation under the laws of the United States. This Court has jurisdiction pursuant to the

        Fair Labor Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement)

        (“the Act”).

     2. Plaintiff CARLOS M. VALENCIA is a resident of Miami-Dade County, within the

        jurisdiction of this Court. The Plaintiff is a covered employee for purposes of the Act.



                                            Page 1 of 20
3. Defendants CMC ASSET HOLDINGS, LLC THE LOCAL CUBAN, LLC, a/k/a THE

   LOCAL CUBAN EATERY (hereinafter THE LOCAL CUBAN EATERY, or Defendant)

   are Florida corporations, having a place of business in Miami-Dade County, Florida, where

   Plaintiff worked for Defendant. at all times material hereto, Defendants were engaged in

   interstate commerce. Defendant CMC ASSET HOLDINGS, LLC is the parent company

   of THE LOCAL CUBAN, LLC, both companies operate THE LOCAL CUBAN

   EATERY.

4. The individual Defendants JULIO MALLEA and CARMEN MALLEA were and are now,

   owners/partners/manager of THE LOCAL CUBAN EATERY.                     These individual

   Defendants were the employers of Plaintiff and others similarly situated within the

   meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

5. All the actions raised in this complaint took place in Dade County Florida, within the

   jurisdiction of this Court.

                                 GENERAL ALLEGATIONS

6. This cause of action is brought by Plaintiff CARLOS M. VALENCIA to recover from

   Defendant regular hours, overtime compensation, liquidated damages, retaliatory damages,

   and the costs and reasonable attorney’s fees under the provisions of Fair Labor Standards

   Act, as amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”).

7. Defendant THE LOCAL CUBAN EATERY, is a restaurant located at 1601 Drexel

   Avenue, Miami Beach 33139, where Plaintiff worked.

8. Defendants THE LOCAL CUBAN EATERY, JULIO MALLEA, and CARMEN

   MALLEA employed Plaintiff CARLOS M. VALENCIA as a non-exempt, full-time,




                                      Page 2 of 20
   hourly restaurant employee approximately from October 15, 2019, to February 8, 2020, or

   16 weeks plus 4 days.

9. The Plaintiff was hired to work as a cook, line cook, and prep cook. He was paid $14.00

   an hour, and his overtime rate should be $21.00 an hour.

10. During his relevant employment period with Defendants, the Plaintiff maintained a regular

   schedule. Plaintiff worked 5 days per week; from Tuesday to Thursdays, Plaintiff worked

   from 3:30 PM to 11:30 PM (8 hours daily); on Friday and Saturday, Plaintiff worked from

   3:30 AM to 12:00 AM (8.5 each day). The Plaintiff completed a minimum of 41 hours

   every week. The Plaintiff did not take bonafide lunch breaks.

11. The Plaintiff worked in excess of 40 hours every week. However, every week Plaintiff was

   paid for less than 40 hours.

12. Plaintiff estimates that while employed by Defendants, he was not paid for a minimum

   average of 7 regular hours and 1 overtime hour every week.

13. The Plaintiff clocked in and out using the cash register, and sometimes manager Carmen

   Mallea entered Plaintiff’s clock in time, but Defendants were able to keep track of the hours

   worked by Plaintiff and other similarly situated individuals.

14. Therefore, Defendants willfully failed to pay Plaintiff minimum wages and overtime hours

   at the rate of time and one-half his regular rate for every hour that they worked in excess

   of forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29

   U.S.C. 207(a)(1).

15. The Plaintiff was paid bi-weekly with checks, sometimes with paystubs that did not reflect

   the real number of hours worked, and sometimes without any paystub or record showing

   the number of days and hours worked, wage rate, employment taxes withheld, etc.



                                       Page 3 of 20
16. The Plaintiff disagreed with the number of regular working hours paid, and with the lack

   of payment for overtime hours, and he complained multiple times to the Defendants. The

   Defendants always promised that they will fix it in the next payment period.

17. As a result of the Plaintiff’s multiple complaints, on or about February 08, 2020, the

   Plaintiff was fired by the Defendants without paying him his last bi-weekly payment.

18. In addition, at the time of his termination, Plaintiff was not paid for his last 2 weeks of

   employment.

19. The Plaintiff is not in possession of time and payment records, but he will provide a good

   faith estimate based on his best recollections. The Plaintiff will base his calculation in an

   average of 7 regular unpaid regular hours, and 1 unpaid overtime hour in each workweek.

   Plaintiff will amend his statement of claim after proper discovery.

20. Plaintiff CARLOS M. VALENCIA seeks to recover unpaid regular wages and overtime

   hours, accumulated during all his time of employment, liquidated damages, retaliatory

   damages, and any other damages, as allowable by law.

21. The additional persons who may become Plaintiffs in this action are weekly-paid

   employees and/or former employees of Defendants who are and who were subject to the

   unlawful payroll practices and procedures of Defendants and were not paid regular wages,

   or overtime hours at the rate of time and one half of their regular rate of pay for all overtime

   hours worked in excess of forty.




                             COUNT I:
           WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
         FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS



                                        Page 4 of 20
22. Plaintiff CARLOS M. VALENCIA re-adopts every factual allegation as stated in

   paragraphs 1-21 above as if set out in full herein.

23. This cause of action is brought by Plaintiff CARLOS M. VALENCIA as a collective action

   to recover from Defendants overtime compensation, liquidated damages, costs and

   reasonable attorney’s fees under the provisions of the Fair Labor Standards Act, as

   amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”), on behalf of Plaintiff and all

   other current and former employees similarly situated to Plaintiff (“the asserted class”) and

   who worked in excess of forty (40) hours during one or more weeks on or after October

   2019, (the “material time”) without being compensated “at a rate not less than one and a

   half times the regular rate at which he is employed.”

24. Defendant, THE LOCAL CUBAN EATERY was and is engaged in interstate commerce

   as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The

   Defendant is a Cuban restaurant, catering basically to tourists, and it is engaged in interstate

   commerce. The Defendant had more than two employees recurrently engaged in commerce

   or in the production of goods for commerce by regularly and recurrently using the

   instrumentalities of interstate commerce to accept and solicit funds from non-Florida

   sources, by using electronic devices to authorize credit card transactions. Upon information

   and belief, the annual gross revenue of the Employer/Defendant was always in excess of

   $500,000 per annum. By reason of the foregoing, Defendant’s business activities involve

   those to which the Fair Labor Standards Act applies. Therefore, there is FLSA enterprise

   coverage.

25. Plaintiff and those similarly-situated were employed by an enterprise engaged in interstate

   commerce. The Plaintiff and those similarly-situated through their daily activities were



                                        Page 5 of 20
   regularly engaged in interstate commerce. The Plaintiff as a cook regularly handled and

   worked on goods and materials that were moved across State lines at any time during

   business. Therefore, there is FLSA individual coverage.

26. Defendants THE LOCAL CUBAN EATERY, JULIO MALLEA, and CARMEN

   MALLEA employed Plaintiff CARLOS M. VALENCIA as a non-exempt, full-time,

   hourly restaurant employee approximately from October 15, 2019, to February 8, 2020, or

   16 weeks plus 4 days.

27. The Plaintiff was hired to work as a Cook, line cook, and prep cook. He was paid $14.00

   an hour, and his overtime rate should be $21.00 an hour.

28. During his relevant employment period with Defendants, the Plaintiff maintained a regular

   schedule. The Plaintiff worked 5 days per week a minimum of 41 hours every week. The

   Plaintiff did not take bonafide lunch breaks.

29. The Plaintiff worked in excess of 40 hours every week. However, every week Plaintiff was

   paid for less than 40 hours.

30. Plaintiff estimates that while employed by Defendants, he was not paid for 1 overtime hour

   every week.

31. Plaintiff clocked in and out in the cash register, or sometimes manager Carmen Mallea

   entered Plaintiff’s clock in time. Defendants were able to keep track of the hours worked

   by the Plaintiff and other similarly situated individuals.

32. Therefore, Defendants willfully failed to pay Plaintiff minimum wages and overtime hours

   at the rate of time and one-half his regular rate for every hour that they worked in excess

   of forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29

   U.S.C. 207(a)(1).



                                       Page 6 of 20
33. The Plaintiff was paid bi-weekly with checks, sometimes with paystubs that did not reflect

   the real number of hours worked, and sometimes without any paystub or record showing

   the number of days and hours worked, wage rate, employment taxes withheld, etc.

34. The records, if any, concerning the number of hours worked by Plaintiff and those similarly

   situated, and the compensation actually paid to such employees should be in the possession

   and custody of Defendants. However, upon information and belief, Defendants did not

   maintain time accurate records of hours worked by the Plaintiff and other employees.

35. Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

36. The Defendants never posted any notice, as required by the Fair Labor Standards Act and

   Federal Law, to inform employees of their federal rights to overtime and minimum wage

   payments. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.

37. Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the time of

   the filing of this complaint, the Plaintiff’s good faith estimate of unpaid overtime wages is

   as follows:

   * Please note that these amounts are based on a preliminary calculation and that these
   figures could be subject to modifications as discovery could dictate.

       a. Total amount of alleged unpaid O/T wages:

           Three Hundred Thirty-Six Dollars and 00/100 ($336.00)

       b. Calculation of such wages:
          Total period of employment: 16 weeks
          Relevant weeks of employment: 16 weeks
          Total hours worked: 41 hours weekly average
          Total overtime hours: 1 overtime hours
          Regular rate: $14.00 x 1.5= $21.00 O/T rate
          O/T rate: $21.00 an hour

           O/T rate $21.00 x 16 weeks= hours=$336.00

           Nature of wages (e.g. overtime or straight time):

                                        Page 7 of 20
           This amount represents unpaid overtime wages.

38. At all times material hereto, the Employers/Defendants failed to comply with Title 29

   U.S.C. §207 (a) (1), in that Plaintiff and those similarly-situated performed services and

   worked in excess of the maximum hours provided by the Act but no provision was made

   by the Defendants to properly pay them at the rate of time and one half for all hours worked

   in excess of forty hours (40) per workweek as provided in said Act.

39. Defendants knew and/or showed reckless disregard of the provisions of the Act concerning

   the payment of overtime wages as required by the Fair Labor Standards Act and remain

   owing Plaintiff and those similarly-situated these overtime wages since the commencement

   of Plaintiff’s and those similarly-situated employee’s employment with Defendants as set

   forth above, and Plaintiff and those similarly-situated are entitled to recover double

   damages.

40. At the times mentioned, individual Defendants JULIO MALLEA and CARMEN

   MALLEA were and are now, owners/partners/manager of THE LOCAL CUBAN

   EATERY. These individual Defendants were the employers of Plaintiff and others

   similarly situated within the meaning of Section 3(d) of the “Fair Labor Standards Act” [29

   U.S.C. § 203(d)]. Defendants JULIO MALLEA and CARMEN MALLEA acted directly

   in the interests of THE LOCAL CUBAN EATERY in relation to its employees including

   Plaintiff and others similarly situated. Defendants JULIO MALLEA and CARMEN

   MALLEA had operational control of the business, determined working conditions of

   Plaintiff, and they are jointly and severally liable for the Plaintiff’s damages.

41. Defendants THE LOCAL CUBAN EATERY, JULIO MALLEA and CARMEN

   MALLEA, willfully and intentionally refused to pay Plaintiff overtime wages at the rate of

                                       Page 8 of 20
       time and one half his regular rate, as required by the law of the United States, and remain

       owing Plaintiff these overtime wages since the commencement of Plaintiff’s employment

       with Defendants as set forth above.

   42. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

       this action and is obligated to pay a reasonable attorneys’ fee.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff CARLOS M. VALENCIA and those similarly situated respectfully

requests that this Honorable Court:

       A. Enter judgment for Plaintiff CARLOS M. VALENCIA and other similarly situated

           individuals and against the Defendants THE LOCAL CUBAN EATERY, and JULIO

           MALLEA and CARMEN MALLEA based on Defendants’ willful violations of the

           Fair Labor Standards Act, 29 U.S.C. § 201 et seq.; and

       B. Award Plaintiff CARLOS M. VALENCIA actual damages in the amount shown to be

           due for unpaid overtime compensation for hours worked in excess of forty weekly, with

           interest; and

       C. Award Plaintiff an equal amount in double damages/liquidated damages; and

       D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

       E. Grant such other and further relief as this Court deems equitable and just and/or

           available pursuant to Federal Law.

                                        JURY DEMAND

Plaintiff CARLOS M. VALENCIA demands trial by a jury of all issues triable as of right by jury.

                                COUNT II:
    F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION: FAILURE TO
               PAY MINIMUM WAGE; AGAINST ALL DEFENDANTS



                                           Page 9 of 20
43. Plaintiff CARLOS M. VALENCIA re-adopts every factual allegation as stated in

   paragraphs 1-21 of this complaint as if set out in full herein.

44. This action is brought by Plaintiff CARLOS M. VALENCIA and those similarly-situated

   to recover from the Employer THE LOCAL CUBAN EATERY unpaid minimum wages,

   as well as an additional amount as liquidated damages, costs, and reasonable attorney’s

   fees under the provisions of 29 U.S.C. § 201 et seq., and specifically under the provisions

   of 29 U.S.C. §206.

45. The employer THE LOCAL CUBAN EATERY was engaged in interstate commerce as

   defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The Defendant

   is a retail company performing as a restaurant. The Defendant has more than two

   employees directly and recurrently engaged in interstate commerce. Upon information and

   belief, the annual gross revenue of the Employer/Defendant was always in excess of

   $500,000 per annum. Therefore, there is enterprise coverage.

46. The Plaintiff was employed by an enterprise engaged in interstate commerce. The Plaintiff

   and other employees similarly situated handled and worked on goods and materials and

   materials that were moved across State lines at any time during the business. Therefore,

   there is individual coverage.

47. U.S.C. §206 states “Every employer shall pay to each of his employees who in any

   workweek is engaged in commerce or the production of goods for commerce, or is

   employed in an enterprise engaged in commerce or in the production of goods for

   commerce, wages at the following rates:

   (1) except as otherwise provided in this section, not less than—

   (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;



                                       Page 10 of 20
   (B) $6.55 an hour, beginning 12 months after that 60th day; and

   (C) $7.25 an hour, beginning 24 months after that 60th day

48. Defendants THE LOCAL CUBAN EATERY, JULIO MALLEA, and CARMEN

   MALLEA employed Plaintiff CARLOS M. VALENCIA as a non-exempt, full-time,

   hourly restaurant employee approximately from October 15, 2019, to February 8, 2020, or

   16 weeks plus 4 days.

49. The Plaintiff was hired to work as a Cook, line cook, and prep cook. He was paid $14.00

   an hour.

50. During his relevant employment period with Defendants, the Plaintiff maintained a regular

   schedule. The Plaintiff worked 5 days per week a minimum of 41 hours every week. The

   Plaintiff did not take bonafide lunch breaks.

51. The Plaintiff worked in excess of 40 hours every week. However, every week Plaintiff was

   paid for less than 40 hours.

52. The Plaintiff estimates that while employed by Defendants he was not paid for a minimum

   average of 7 regular hours every week.

53. In addition, at the time of his termination, Plaintiff was not paid for his last 2 weeks of

   employment.

54. Plaintiff clocked in and out in the cash register, or sometimes manager Carmen Mallea

   entered Plaintiff’s clock in time, but Defendants were able to keep track of the hours

   worked by Plaintiff and other similarly situated individuals.

55. Therefore, Defendants willfully failed to pay Plaintiff minimum wages in violation of the

   Fair Labor Standards Act.




                                      Page 11 of 20
56. The Plaintiff was paid bi-weekly with checks, sometimes with paystubs that did not reflect

   the real number of hours worked, and sometimes without any paystub or record showing

   the number of days and hours worked, wage rate, employment taxes withheld, etc.

57. The records, if any, concerning the number of hours worked by Plaintiff CARLOS M.

   VALENCIA, and all others similarly situated employees, and the compensation paid to

   such employees should be in the possession and custody of Defendant. However, upon

   information and belief, the Defendant did not maintain accurate and complete time records

   of hours worked by the Plaintiff and other employees in the asserted class.

58. The Defendant violated the record-keeping requirements of FLSA, 29 CFR Part 516.

59. Defendants never posted any notice, as required by the Fair Labor Standards Act and

   Federal Law, to inform employees of their federal rights to overtime and minimum wage

   payments. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.

60. Prior to the completion of discovery, and to the best of Plaintiff’s knowledge, at the time

   of the filing of this complaint, the Plaintiff’s good faith estimate of the unpaid minimum

   wage is as follows:

   *Plaintiff wage-rate was $14.00 an hour. Florida's minimum wage is higher than the federal
   minimum wage. As per FLSA regulations, the higher minimum wage applies.

       a. Total amount of alleged unpaid wages:

           One Thousand Five Hundred Twenty-Three Dollars and 68/100 ($1,523.68)

       b. Calculation of such wages:

           Total relevant weeks of employment: 16 weeks
           Total relevant weeks of employment:16 weeks

           1.- Minimum wages for 14 weeks with 7 unpaid regular hours each.
           Relevant weeks: 14 weeks
           Total hours worked: 41 regular hours weekly
           Total unpaid regular hours: 7 hours average

                                      Page 12 of 20
         Fl. Min. Wage: $8.46 an hour

         FL. Min. wage 8.56 x 7 hours=$59.92 weekly x 14 weeks=$838.88

         2.- Minimum wages for 14 weeks with 7 unpaid regular hours each.
         Relevant weeks: 2
         Total hours worked: 40 regular hours weekly
         Total unpaid regular hours: 40 hours
         Fl. Min. Wage: $8.56 an hour

         FL. Min. wage 8.56 x 40 hours=$342.40 weekly x 2 weeks=$684.80

         Total #1, and #2: $1,523.68

     c. Nature of wages:

         This amount represents unpaid minimum wages.

61. Defendants THE LOCAL CUBAN EATERY, JULIO MALLEA and CARMEN

  MALLEA willfully and intentionally refused to pay Plaintiff minimum wages as required

  by the law of the United States, and remain owing Plaintiff these minimum wages since

  the commencement of Plaintiff’s employment with Defendants as set forth above.

62. Defendants THE LOCAL CUBAN EATERY, JULIO MALLEA, and CARMEN

  MALLEA knew and/or showed a reckless disregard of the provisions of the Act concerning

  the payment of minimum wages as required by the Fair Labor Standards Act and remain

  owing Plaintiff these minimum wages as set forth above, and Plaintiff is entitled to recover

  double damages.

63. At the times mentioned, individual Defendants JULIO MALLEA and CARMEN

  MALLEA were the owners/partners and manager of THE LOCAL CUBAN EATERY.

  Defendants JULIO MALLEA and CARMEN MALLEA were the employers of Plaintiff

  and others similarly situated within the meaning of Section 3(d) of the “Fair Labor

  Standards Act” [29 U.S.C. § 203(d)]. In that, these individual Defendants acted directly in



                                     Page 13 of 20
       the interests of THE LOCAL CUBAN EATERY in relation to their employees, including

       Plaintiff and others similarly situated. Defendants JULIO MALLEA and CARMEN

       MALLEA had absolute financial and operational control of the Corporation, determining

       terms and working conditions of Plaintiff and other similarly situated employees, and they

       are jointly and severally liable for the Plaintiff’s damages.

   64. Defendants THE LOCAL CUBAN EATERY, JULIO MALLEA and CARMEN

       MALLEA willfully and intentionally refused to pay Plaintiff minimum wages as required

       by the law of the United States, and remain owing Plaintiff these minimum wages since

       the commencement of Plaintiff’s employment with Defendants as set forth above. The

       Plaintiff has retained the law offices of the undersigned attorney to represent him in this

       action and is obligated to pay a reasonable attorneys’ fee.

                                        PRAYER FOR RELIEF

WHEREFORE, Plaintiff CARLOS M. VALENCIA and those similarly situated respectfully

request that this Honorable Court:

   A. Enter judgment for Plaintiff CARLOS M. VALENCIA and against the Defendants THE

       LOCAL CUBAN EATERY, JULIO MALLEA and CARMEN MALLEA based on

       Defendants’ willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. and

       other Federal Regulations; and

   B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

       wages, with interest; and

   C. Award Plaintiff an equal amount in double damages/liquidated damages; and

   D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

   E. Grant such other and further relief as this Court deems equitable and just and/or available



                                           Page 14 of 20
        pursuant to Federal Law.

                                          JURY DEMAND

Plaintiff CARLOS M. VALENCIA and those similarly situated demand trial by a jury of all issues

triable as of right by a jury.

                             COUNT III:
       FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215 (a)(3)
           RETALIATORY DISCHARGE; AGAINST ALL DEFENDANTS

    65. Plaintiff CARLOS M. VALENCIA re-adopts every factual allegation as stated in

        paragraphs 1-21 of this complaint as if set out in full herein.

    66. Defendant, THE LOCAL CUBAN EATERY was and is engaged in interstate commerce

        as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The

        Defendant is a Cuban restaurant, catering basically to tourists, and it is engaged in interstate

        commerce. The Defendant had more than two employees recurrently engaged in commerce

        or in the production of goods for commerce by regularly and recurrently using the

        instrumentalities of interstate commerce to accept and solicit funds from non-Florida

        sources, by using electronic devices to authorize credit card transactions. Upon information

        and belief, the annual gross revenue of the Employer/Defendant was always in excess of

        $500,000 per annum. By reason of the foregoing, Defendant’s business activities involve

        those to which the Fair Labor Standards Act applies. Therefore, there is FLSA enterprise

        coverage.

    67. Plaintiff and those similarly-situated were employed by an enterprise engaged in interstate

        commerce. The Plaintiff and those similarly-situated through their daily activities were

        regularly engaged in interstate commerce. The Plaintiff, as a cook regularly handled and




                                            Page 15 of 20
   worked on goods and materials that were moved across State lines at any time during

   business. Therefore, there is FLSA individual coverage.

68. Defendant THE LOCAL CUBAN EATERY was and is subjected to the provisions of the

   Fair Labor Standards Act (FLSA).

69. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than forty

   hours in any workweek, the employer must compensate the employee for hours in excess

   of forty at the rate of at least one and one-half times the employee's regular rate…"

70. 29 U.S.C. § 206 (a) (1) states “….an employer must pay a minimum wage of $5.15/hr. to

   an employee who is engaged in commerce....” [29 U.S.C. § 206 (a) (1)].

71. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to discharge

   or in any other manner discriminate against any employee because such employee has filed

   any complaint or instituted or caused to be instituted any proceeding under or related to

   this chapter, or has testified or is about to testify in any such proceeding,......”

72. Defendants THE LOCAL CUBAN EATERY, JULIO MALLEA, and CARMEN

   MALLEA employed Plaintiff CARLOS M. VALENCIA as a non-exempt, full-time,

   hourly restaurant employee approximately from October 15, 2019, to February 08, 2020,

   or 16 weeks plus 4 days.

73. The Plaintiff was hired to work as a Cook, line cook, and prep cook. He was paid $14.00

   an hour, and his overtime rate should be $21.00 an hour.

74. During his relevant employment period with Defendants, the Plaintiff maintained a regular

   schedule. The Plaintiff worked 5 days per week a minimum of 41 hours every week. The

   Plaintiff did not take bonafide lunch breaks.




                                        Page 16 of 20
75. The Plaintiff worked in excess of 40 hours every week. However, every week Plaintiff was

   paid for less than 40 hours.

76. Plaintiff estimates that while employed by Defendants, he was not paid for a minimum

   average of 7 regular hours and 1 overtime hour every week.

77. The Plaintiff clocked in and out in the cash register, and sometimes manager Carmen

   Mallea entered Plaintiff’s clock in time. Defendants were able to keep track of the hours

   worked by Plaintiff and other similarly situated individuals.

78. Therefore, Defendants willfully failed to pay Plaintiff minimum wages and overtime hours

   at the rate of time and one-half his regular rate for every hour that they worked in excess

   of forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29

   U.S.C. 207(a)(1).

79. The Plaintiff was paid bi-weekly with checks, sometimes with paystubs that did not reflect

   the real number of hours worked, and sometimes without any paystub or record showing

   the number of days and hours worked, wage rate, employment taxes withheld, etc.

80. The Plaintiff disagreed with the number of regular working hours paid, and lack of payment

   for overtime hours and he complained multiple times to the Defendants JULIO MALLEA

   and CARMEN MALLEA. Defendants always promised that they will fix it in the next

   payment period.

81. The Plaintiff requested to be paid his missing hours on January 31, and on February 07,

   2020. The Plaintiff complained about unpaid hours, to the owners of the business JULIO

   MALLEA and CARMEN MALLEA.

82. These complaints constituted protected activity under the Fair Labor Standards Act.




                                      Page 17 of 20
83. As a result of Plaintiff’s multiple complaints, on or about February 08, 2020, the Plaintiff

   was fired by the Defendant JULIO MALLEA. At the time of his termination, Plaintiff was

   not paid for his last 2 weeks of work.

84. At all times during his employment with Defendants, Plaintiff performed his duties

   satisfactorily. There was no reason other than a retaliatory action to terminate Plaintiff’s

   employment with Defendants.

85. There is closed proximity between the Plaintiff’s protected activity and the date of his

   termination.

86. At the times mentioned, individual Defendants JULIO MALLEA and CARMEN

   MALLEA were the owners/partners and manager of THE LOCAL CUBAN EATERY.

   Defendants JULIO MALLEA and CARMEN MALLEA were the employers of Plaintiff

   and others similarly situated within the meaning of Section 3(d) of the “Fair Labor

   Standards Act” [29 U.S.C. § 203(d)]. In that, these individual Defendants acted directly in

   the interests of THE LOCAL CUBAN EATERY in relation to their employees, including

   Plaintiff and others similarly situated. Defendants JULIO MALLEA and CARMEN

   MALLEA had absolute financial and operational control of the Corporation, determining

   terms and working conditions of Plaintiff and other similarly situated employees, and they

   are jointly and severally liable for the Plaintiff’s damages.

87. Defendants THE LOCAL CUBAN EATERY, and JULIO MALLEA and CARMEN

   MALLEA willfully and intentionally refused to pay Plaintiff minimum and overtime wages

   as required by the FLSA, and then retaliated against Plaintiff by firing him.




                                       Page 18 of 20
   88. The motivating factor which caused the Plaintiff’s termination as described above was the

         complaint seeking overtime wages from the Defendants. In other words, Plaintiff would

         not have been discharged but for his complaint about overtime wages.

   89. The Defendants’ termination of the Plaintiff was in direct violation of 29 U.S.C. 215 (a)

         (3) and, as a direct result, the Plaintiff has been damaged.

   90. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

         this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff CARLOS M. VALENCIA respectfully requests that this Honorable

Court:

         A. Issue a declaratory judgment that Defendants’ acts, policies, practices, and procedures

            complained of herein violated provisions of the Fair Labor Standards Act;

         B. Enter judgment against Defendants THE LOCAL CUBAN EATERY, and JULIO

            MALLEA AND CARMEN MALLEA that Plaintiff CARLOS M. VALENCIA

            recovers compensatory, damages and an equal amount of liquidated damages as

            provided under the law and in 29 U.S.C. § 216(b);

         C. That Plaintiff recovers an award of reasonable attorney fees, costs, and expenses.

         D. Order the Defendants to make whole the Plaintiff by providing appropriate back pay

            and other benefits wrongly denied in an amount to be shown at trial and other

            affirmative relief;

         E. Plaintiff CARLOS M. VALENCIA further prays for such additional relief as the

            interests of justice may require. a

                                          JURY DEMAND



                                            Page 19 of 20
Plaintiff CARLOS M. VALENCIA demands trial by a jury of all issues triable as of right by jury.

Dated: March 27, 2020

                                               Respectfully submitted,

                                              By: _/s/ Zandro E. Palma____
                                              ZANDRO E. PALMA, P.A.
                                              Florida Bar No.: 0024031
                                              9100 S. Dadeland Blvd.
                                              Suite 1500
                                              Miami, FL 33156
                                              Telephone: (305) 446-1500
                                              Facsimile: (305) 446-1502
                                              zep@thepalmalawgroup.com
                                              Attorney for Plaintiff




                                        Page 20 of 20
